UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A-1 Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 ?Filed by the Registrant ?Filed by a Party other than the Registrant Check the appropriate box: X Preliminary Proxy Statement ? Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ? Definitive Proxy Statement ? Definitive Additional Materials ? Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 COGNIGEN NETWORKS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required. ? Fee computed on the table below per Exchange Act Rules14a-6 (i) (4)and 0-11. (1 ) Title of each class of securities to which transaction applies: (2 ) Aggregate number of securities to which transaction applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: ? Fee paid previously with preliminary materials. Check box if any part of the? fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount previously paid: (2 ) Form, Schedule or Registration Statement No.: (3 ) Filing Party: (4 ) Date Filed: 242727.7 COGNIGEN NETWORKS, INC. 10757 S. Riverfront Pkwy, Suite 125 South Jordan, Utah 80112 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held on January , 2008 To Our Shareholders: A Special Meeting of Shareholders of Cognigen Networks, Inc., a Colorado corporation (the “Company”), will be held at the offices of Parr Waddoups Brown Gee & Loveless, 185 South State Street, Suite 1300, Salt Lake City, Utah84111 on January , 2008, at 11:00 a.m., Mountain time, for the following purposes: 1. to consider and vote on a proposal to amend the Articles of Incorporation of the Company in order to effect a reverse split of the outstanding shares of the common stock of the Company, pursuant to which each 50 shares of the Company's pre-split common stockissued and outstanding as of the effective date of the reverse split will be exchangedfor one share of the Company's post-splitcommon stock; 2. to consider and vote on a proposal to amend the Articles of Incorporation of the Company in order to reduce the number of authorized shares of common stock of the Company from 300,000,000 shares, $.001 par value per share, to 100,000,000 shares, $.0001 par value per share, and the number of shares of preferred stock of the Company from 20,000,000 shares, no par value per share, to 400,000 shares, $.0001 par value per share; 3. to consider and vote on a proposal to amend the Articles of Incorporation of the Company in order to change the name of the Company to BayHill Capital Corporation and make other changes necessary to facilitate the foregoing actions and the re-incorporation of the Company as proposed below; 4. to consider and vote on a proposal to re-incorporate the Company under the laws of the State of Delaware, and to authorize the officers of the Company to take all actions incident thereto; 5. to consider and vote on a proposal to adopt the Cognigen Networks, Inc. 2008 Stock Incentive Plan; and 6. to transact such other business as may properly come before the meeting or any adjournment(s) thereof. The Board of Directors of the Company (the “Board”) has unanimously approved the foregoing proposals and recommends that you vote in favor of the proposals. Whether or not you are personally able to attend the meeting, please complete, sign and date the enclosed proxy card and return it in the enclosed prepaid envelope as soon as possible. This action will not limit your right to vote in person if you do wish to attend the meeting and vote personally. i The Board has fixed the close of business on January , 2008 as the record date for the determination of shareholders entitled to notice of and to vote at the meeting or any adjournment thereof. Shares of the common stock of the Company may be voted at the meeting only if the holder is present at the meeting in person or by valid proxy. Holders of the Company’s common stock are entitled to exercise dissenters’ rights under the provisions of the Colorado Business Corporations Act in connection with the proposed adoption of the Re-Incorporation. See “Dissenters’ Rights or Appraisal Rights” in the accompanying Proxy Statement for a description of those rights in greater detail. The Board cordially invites you to attend the Special Meeting. Your attention is directed to the attached Proxy Statement for a discussion of the foregoing proposals. By Order of the Board of Directors James U. Jensen, Chairman of the Board January , 2008 IMPORTANT: IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE SPECIAL MEETING. THEREFORE, PLEASE COMPLETE, DATE, SIGN AND PROMPTLY MAIL THE ENCLOSED PROXY CARD IN THE ACCOMPANYING ENVELOPE WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. 242727.8 ii COGNIGEN NETWORKS, INC. 10757 S. Riverfront Pkwy, Suite 125 South Jordan, Utah 80112 PROXY STATEMENT The Board of Directors (the “Board”) of Cognigen Networks, Inc., a Colorado corporation (the “Company” or “we” or “our”), is soliciting proxies to be used at a Special Meeting of Shareholders of the Company to be held on January , 2008, at 11:00 a.m., Mountain time, at the offices of Parr Waddoups Brown Gee & Loveless, 185 South State Street, Suite 1300, Salt Lake City, Utah 84111, and any adjournment(s) thereof (the “Special Meeting”) to consider the following proposals: 1. to consider and vote on a proposal to amend the Articles of Incorporation of the Company (the “Articles of Incorporation”) in order to effect a reverse split of the outstanding shares of the common stock of the Company (the “Common Stock”), pursuant to which each 50 shares of the pre-split Common Stockissued and outstanding as of the effective date of the reverse split will be reclassified and combined into one share of post-splitCommon Stock (the “Reverse Split”); 2. to consider and vote on a proposal to amend the Articles of Incorporation in order to reduce the number of authorized shares of Common Stock from 300,000,000 shares, $.001 par value per share, to 100,000,000 shares, $.0001 par value per share, and the number of shares of preferred stock of the Company (the “Preferred Stock”) from 20,000,000 shares, no par value per share, to 400,000 shares, $.0001 par value per share (the “Authorized Share Reduction); 3. to consider and vote on a proposal to amend the Articles of Incorporation in order to change the name of the Company to BayHill Capital Corporation (the “Name Change”) and make other changes necessary to facilitate the foregoing proposals and the re-incorporation of the Company as proposed below; 4. to consider and vote on a proposal to re-incorporate the Company under the laws of the State of Delaware, and to authorize the officers of the Company to take all actions incident thereto (the “Re-Incorporation”), substantially as described in the form of Plan of Conversion attached hereto as Appendix A (the “Plan of Conversion), and including the execution and filing of a Certificate of Incorporation in Delaware, substantially in the form attached hereto as Appendix B (the “Delaware Certificate of Incorporation”), and a Certificate of Conversion in Delaware, substantially in the form attached hereto as Appendix C (the “Delaware Certificate of Conversion”), and a Certificate of Conversion in Colorado, substantially in the form attached hereto as Appendix D (the “Colorado Certificate of Conversion”) on behalf of the Company; 5. to consider and vote on a proposal to adopt the Cognigen Networks, Inc. 2008 Stock Incentive Plan, in the form adopted by the Board, a copy of which is attached hereto as Appendix E (the “Stock Incentive Plan”); and 242727.8 1 6. to transact such other business as may properly come before the Special Meeting or any adjournment(s) thereof. If each of the proposals to amend the Articles of Incorporation (which consist of proposals 1, 2 and 3 above, and relate to the Reverse Split, the Authorized Share Reduction and the Name Change) are approved, management of the Company will execute the Amended and Restated Articles of Incorporation of the Company, substantially in the form attached hereto as Appendix F (the “Amended and Restated Articles of Incorporation”). In the event that one or more of the proposals to amend the Articles of Incorporation are approved, but other proposals to amend the Articles of Incorporation are not approved, management of the Company will execute the Amended and Restated Articles of Incorporation, modified as necessary to effect the adopted proposals that the Board determines are in the best interest of the Company. If none of the proposals to amend the Articles of Incorporation are approved, the Company will not execute or file the Restated Articles of Incorporation. History of the Company and Background of the Proposals The Company was incorporated in May 1983 in the State of Colorado. The Company is an Internet and relationship-enabled marketer, primarily in the agent channel business (the “Business”). The core products that have been sold have been long distance telephone and personal communications services. Revenue has been generated in two ways. First, marketing and commission revenue has been generated from a number of vendors who are represented on the Company’s agent web sites and for whom the Company sells their products and services via contractual agreements. Second, telecommunications revenue has been generated through sales of the Company’s proprietary products and services through the Company’s agent web sites. During 2006, through a series of transactions, the Company acquired a 100% interest in Cognigen Business Systems Inc. (“CBSi”). The purpose of acquiring the CBSi operations was to develop a new product that the Company could sell within its existing agency sales channel business with the intent of increasing future revenues. During the approximately 14 months of operations and involvement with the Company, CBSi generated less than $70,000 in total revenues and approximately $650,000 in expenses. After reviewing the activities and operations of CBSi during that 14-month period, the Board concluded that the large losses generated by CBSi and the projected amount of cash required to continue the business of CBSi, did not warrant the Company’s further investment in the CBSi operations or the Company’s continued marketing and sale of CBSi. The Board determined that it was in the best interest of the Company to continue its focus on the Business, and, on September 14, 2007, the Company sold all of the shares of common stock of CBSi back to the original joint venture partners from whom the Company purchased such shares in 2006. The Company received 1,246,028 shares of Common Stock and other consideration, the aggregate of which was valued at $42,984, in exchange for the sale of 100% of the CBSi ownership interest. On November 30, 2007, the Company acquired all of the assets of Commission River Inc. (“Commission River”), which consisted mainly of back office and accounting 2 technology developed for administering agent channel businesses such as the Business. At the time of the Commission River acquisition, the Company’s technology was in need of substantial upgrading of both content and data base application. The Board determined it was more economical to acquire the Commission River technology rather than upgrading the Company’s present applications and developing additional applications to remain competitive in the Business. The Company plans to use the Commission River technology to replace and augment its present back office and accounting applications in furtherance of the Business. The Company believes the technology acquired in the Commission River acquisition will enhance its ability to service its present channel of agents and provide a platform for development and expansion of the Business in the future. As part of the decision to continue its focus on the Business, the Board has unanimously approved the Reverse Split, the Authorized Share Reduction, the Name Change and the Re-Incorporation and recommends that the shareholders approve such proposals. The Board believes that it is in the best interests of the Company and its shareholders to give effect to each of these proposals in order to continue to effectively manage and market the Company and the Business. Who Can Vote Shareholders of record as of the close of business on January , 2008 (the “Record Date”) may vote at the Special Meeting and at any adjournment(s) of the Special Meeting. Each shareholder has one vote for each share of the Common Stock held of record by such shareholder on the Record Date. On the Record Date, there were 38,865,726 shares of Common Stock issued and outstanding. The Company has authorized 20,000,000 shares of Preferred Stock (“Preferred Stock”), none of which are issued and outstanding. How You Can Vote All valid proxies received by the Secretary of the Company before the Special Meeting and not revoked will be exercised. All shares of Common Stock validly represented by proxy will be voted and, where a shareholder specifies by means of a valid proxy a choice with respect to any matter to be acted upon, the shares of Common Stock will be voted in accordance with the specifications so made. If you do not specify on your proxy card how you want to vote your shares and authority to vote is not specifically withheld, your shares will be voted as follows: (i) For the proposal to amend the Articles of Incorporation to effect the Reverse Split; (ii) For the proposal to amend the Articles of Incorporation to effect the Authorized Share Reduction; (iii) For the proposal to amend the Articles of Incorporation to effect the Name Change and make other necessary changes to facilitate the foregoing proposals and the Re-Incorporation; (iv) For the proposal to effect the Re-Incorporation; (v) For the approval of the Stock Incentive Plan; and (vi) For the transaction of such other business as may properly come before the Special Meeting or any adjournment(s) thereof. Shareholders who hold their shares in 242727.8 3 “street name” (i.e., in the name of a bank, broker or other record holder) must vote their shares in the manner prescribed by their banks, brokers, or other record holders. How You Can Revoke Your Proxy You can revoke your proxy at anytime before it is exercised in one of three ways: 1. by delivering to the Secretary of the Company a written instrument of revocation bearing a date later than the date of the proxy; 2. by duly executing and delivering to the Secretary of the Company a subsequent proxy relating to the same shares; or 3. by attending the Special Meeting and voting in person, provided that you notify the Company’s Secretary at the Special Meeting of your intention to vote in person at any time prior to the voting of your proxy. Required Votes The holders of one-third of the outstanding shares of Common Stock present at the Special Meeting shall constitute a quorum. If a quorum is present, the number of votes required to approve the various proposals to be presented at the Special Meeting will depend on the proposal presented. With respect to each of the three proposals to amend the Articles of Incorporation, including the Reverse Split, the Authorized Share Reduction and the Name Change, approval requires that the votes cast by shareholders approving the action exceed the votes cast by the shareholders opposing the action who are either present in person or represented by proxy at the Special Meeting. With respect to the proposal to approve the Stock Incentive Plan, approval requires the that the votes cast by shareholders approving the action exceed the votes cast by the shareholders opposing the action who are either present in person or represented by proxy at the Special Meeting.With respect to the proposal to approve the Re-Incorporation, approval requires the affirmative vote of a majority of the issued and outstanding shares of Common Stock entitled to vote at the Special Meeting. The total number of votes that could be cast at the Special Meeting is the number of votes actually cast plus the number of abstentions. Abstentions are counted as “shares present” at the Special Meeting for purposes of determining whether a quorum exists and have the effect of a vote “against” any matter as to which a specific proportion of affirmative votes is required for approval. Proxies submitted by brokers that do not indicate a vote for some or all of the proposals because they do not have discretionary voting authority and have not received instructions as to how to vote on these matters (so called “broker non-votes”) will be counted for the purpose of determining the presence of or absence of a quorum but will not be counted for determining the number of votes for or against a proposal. 242727.8 4 Dissenters’ Rights or Appraisal Rights Holders of shares of Common Stock will have the right to dissent and seek the payment of "fair value" of their shares with regard to the Re-Incorporation. Pursuant to Article 113 of the Colorado Business Corporations Act (the “CBCA”), such holders of record of Common Stock who object and who follow the procedures prescribed by Article 113 of the CBCA will be entitled to receive a cash payment equal to the "fair value" of the shares of Common Stock held by them. Set forth below is a summary of the procedures such holders of Common Stock must follow in order to exercise their dissenters' rights under the CBCA. This summary does not purport to be complete and is qualified in its entirety by reference to Article 113 of the CBCA (a copy of which is attached to this Proxy Statement as Appendix G) and to any amendments to, or modifications of, such provisions as may be adopted after the date hereof. Any such holder of shares of Common Stock contemplating a possibility of objecting to the Re-Incorporation should carefully review the text of Exhibit G (particularly the specified procedural steps required to perfect their dissenters' rights) and should consult as appropriate with such holder's legal counsel. YOUR DISSENTERS' RIGHTS WILL BE LOST IF THE PROCEDURAL REQUIREMENTS OF ARTICLE ARE NOT FULLY AND PRECISELY SATISFIED. A record shareholder may assert dissenters' rights to fewer than all shares registered in the record shareholder’s name only if the shareholder dissents with respect to all shares beneficially owned by a beneficial holder for whom the shareholder acts as nominee and notifies the Company in writing of the name, address and federal taxpayer identification number of each person on whose behalf the shareholder has asserted dissenters' rights. A beneficial holder may assert dissenters' right as to shares held on the beneficial holder’s behalf only if the record holder submits to the Company the record holder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights and does so with respect to all shares to which the record holder is the beneficial owner. Under Article 113 of the CBCA, if notice of dissenters' rights has been properly given to the shareholders, any shareholder who desires to assert dissenters' rights shall deliver to the Company before the vote is taken written notice of the shareholder’s intent to demand payment for the shareholder’s shares if the proposed action is effected and shall not vote the shareholder’s shares in favor of the proposed action. If the proposed corporate action is effected, the Company shall deliver a written dissenters' notice to all shareholders who properly exercised their dissenters' rights within ten (10) days after the effective date of the corporate action. Such notice from the Company shall include, among other items, a form for demanding payment, an address where certificates representing shares of Common Stock must be deposited along with the demand for payment, and a date not less than thirty (30) days after the date of the Company's delivery of the initial dissenters' notice by which the Company must receive the payment demand. A shareholder who demands payment and deposits the shareholder’s share certificates in accordance with the terms of the Company's dissenters' notice shall be entitled to receive 5 from the Company the amount that the Company estimates to be the "fair value" of the shares plus accrued interest. Such payment is to be accompanied by specified financial information regarding the Company, a statement of the Company's estimate of the fair value of the shares and an explanation of how any accrued interest was calculated. If a dissenting shareholder disagrees with the Company's calculation of the "fair value" for the shares tendered, the shareholder may notify the Company in writing of the shareholder’s own estimate of fair value or reject the Company's offer and demand payment of fair value of the shareholder’s shares. A dissenting shareholder waives the shareholder’s rights to contest the Company's determination of "fair value" unless the shareholder notifies the Company of the shareholder’s demand of payment of a different value in writing within thirty (30) days after the Company made or offered payment for the shareholder’s shares. If a demand for payment remains unresolved, the Company may commence a proceeding within sixty (60) days after receiving the payment demand and petition the court to determine the fair value of the shares for which payment has been demanded (together with accrued interest). If the Company does not commence a proceeding within the sixty day period, it must pay to each dissenting shareholder the amount demanded by such shareholder. Other Matters to be Acted Upon at the Special Meeting Management of the Company knows of no matters, other than the consideration of, and voting with respect to, the proposal to approve the amendment of the Articles of Incorporation to effect the Reverse Split, the proposal to approve the amendment of the Articles of Incorporation to effect the Authorized Share Reduction, the proposal to approve the amendment of the Articles of Incorporation to effect the Name Change, the proposal to approve the Re-Incorporation and the proposal to approve the Stock Incentive Plan, that are expected to be presented for consideration at the Special Meeting. Submitting Shareholder Proposals The deadline for submitting shareholder proposals for inclusion in the Company’s proxy statement and form of proxy for the Company’s next Annual Meeting is July 22, 2008. 242727.8 6 Solicitation This solicitation is being made by the Company. The cost of soliciting proxies, including the cost of preparing and mailing the accompanying Notice and this Proxy Statement, will be paid by the Company. Solicitation will be conducted primarily by mailing this Proxy Statement to all shareholders entitled to vote at the Special Meeting. Proxies may also be solicited by the officers and directors of the Company personally or by telephone or facsimile, without additional compensation. The Company may reimburse brokers, banks, and others holding shares in their names for others for the cost of forwarding proxy materials and obtaining proxies from beneficial owners. Communications with the Board of Directors Shareholders may communicate with any and all members of the Board by transmitting correspondence by mail to: Cognigen Networks, Inc. 10757 S. Riverfront Pkwy, Suite 125 South Jordan, Utah 80112 Attn: Secretary Shareholder Communications Shareholders should clearly specify in each communication the name of the individual director or group of directors to whom the communication is directed and that the communication is from a Company shareholder. Shareholder communications received by the Secretary of the Company will be promptly forwarded to the specified director or group of directors, as appropriate. Communications that are abusive, in bad taste or that present safety or security concerns may be handled differently. We generally will not forward to a director or group of directors a shareholder communication that requests general information about the Company that can be handled by our corporate staff. If a communication is sent to the Board or a Committee thereof, the Chairman of the Board or the Chairman of that Committee, as the case may be, will determine whether a response to the communication is warranted. If a response to the communication is warranted, the content and method of the response may be coordinated with counsel. 242727.8 7 CERTAIN RISK FACTORS ASSOCIATED WITH THE PROPOSALS TO AMEND THE ARTICLES OF INCORPORATION TO EFFECT THE REVERSE SPLIT, THE AUTHORIZED SHARE REDUCTION AND THE NAME CHANGE AND THE PROPOSAL TO EFFECT THE RE-INCORPORATION The consummation of the Reverse Split may reduce our aggregate market capitalization of our stock. If the proposal to amend the Articles of Incorporation to effect the Reverse Split is approved and the Reverse Split is consummated, the number of outstanding shares of Common Stock will be reduced dramatically. Given the potentially significant reduction in the number of shares that would then be outstanding, our total market capitalization will also be reduced dramatically unless the price per share of our Common Stock, as determined by the trading activity in our Common Stock, is dramatically increased. Accordingly, the total market capitalization of our Common Stock after the proposed Reverse Split and Re-Incorporation have been consummated may be lower than the total market capitalization of the Common Stock before the proposed Reverse Split and Re-Incorporation are consummated. There can be no assurance that the total market capitalization of the Common Stock (the aggregate value of all shares of the Common Stock then issued and outstanding, multiplied by the then-existing market price per share of Common Stock), after effecting the Reverse Split and the Re-Incorporation (the “BayHill Common Stock”) will be equal to or greater than the total market capitalization of the Common Stock before effecting the Reverse Split and the Re-Incorporation, or that the per share market price of the BayHill Common Stock following the consummation of the Reverse Split and the Re-Incorporation will either equal or exceed the current per share market price of the Common Stock. The consummation of the Reverse Split, the Authorized Share Reduction and the Re-Incorporation may have a negative impact on the market value of our stock. There can be no assurance that the market price per new share of the BayHill Common Stock after the consummation of the Reverse Split, the Authorized Share Reduction and the Re-Incorporation will increase in proportion to the reduction in the number of old shares of the Common Stock outstanding before the consummation of the Reverse Split, the Authorized Share Reduction and the Re-Incorporation. For example, based on the closing bid price of the Common Stock on January [], 2008 of $0.[] per share, if the Board decided to effect the Reverse Split and Re-Incorporation, there can be no assurance that the closing bid price of the post-split BayHill Common Stock would be $[] per share or greater. Accordingly, the market price of the BayHill Common Stock following the Reverse Split, the Authorized Share Reduction and the Re-Incorporation may not exceed an amount which is equal to 50 times the market price of the Common Stock prior to the consummation of the Reverse Split, the Authorized Share Reduction and the Re-Incorporation. If the trading market for the BayHill Common Stock does not apply a multiplier of at least 50 to the price of the existing Common Stock, the value of shares of Common Stock held by our existing shareholders will be reduced, and may be reduced dramatically. In order to minimize the franchise tax liability of the 8 Delaware-incorporated Company after the R-Incorporation, the Company has been advised to reduce the par value of its Common Stock from $.001 per share to $.0001 per share. While par value bears no relationship to market value, investors who are not knowledgeable about the relative insignificance of par value may perceive that the reduction in par value is in some way meaningful. The consummation of the Reverse Split, the Name Change and the Re-Incorporation may not attract institutional investors or investment funds to purchase the BayHill Common Stock. If the proposals to consummate the Reverse Split and Re-Incorporation are approved and we move forward to consummate the transactions contemplated by such proposals, the resulting per share price for the BayHill Common Stock may not attract institutional investors or investment funds and may not satisfy the investing guidelines of such investors and, consequently, the trading liquidity of the BayHill Common Stock may be no better, and could be worse, than the existing trading liquidity of the Common Stock. There can be no assurance that consummation of the Reverse Split and Re-Incorporation will result in a per share price that will attract institutional investors or investment funds or that such share price will satisfy the investing guidelines of institutional investors or investment funds. Consummation of the Reverse Split will eliminate the share ownership of many of our existing shareholders. If the proposal to consummate the Reverse Split is approved and we proceed to effect the Reverse Split, all existing shareholders who own fewer than fifty shares of Common Stock will cease to own any shares of Common Stock; and, in lieu of their ownership of post-split Common Stock, will possess a right only to receive payment of the fractional share of post-split Common Stock which would otherwise be issued to them in connection with the Reverse Split. One of the effects of the Reverse Split will be to eliminate the share ownership of such shareholders, without any action or determination on their part. If the Reverse Split is consummated, shareholders entitled to receive fractional share payments who do not return their stock certificates will receive no payments. If the Reverse Split is consummated, no fractional shares or scrip certificates shall be issued to the holders of presently issued and outstanding shares of the Common Stock. Rather, if any holder of shares of the Common Stock would otherwise be entitled to a fractional share of post-split Common Stock after all shares of Common Stock held by such holder are consolidated, and if the certificate(s) representing shares held by such holder are presented for exchange within sixty (60) days of the mailing of related instructions, the Company will pay to such holder an amount in cash equal to the product obtained by multiplying such fraction by $. If a shareholder entitled to receive a fractional share payment does not timely present one or more certificates for exchange, the shareholder will forfeit any right to receive a fractional share payment. 9 If the Reverse Split is approved and consummated, but the Authorized Share Reduction is not approved, there will be substantial excess of authorized shares for issuance. If the Reverse Split is approved and consummated, but the Authorized Share Reduction is not approved, the Company would be authorized to issue 300,000,000 shares of Common Stock, of which approximately 777,315 shares would be issued and outstanding. An excess of authorized shares for issuance of this size could have a negative effect on the Company and current shareholders. Because the amount of franchise taxes that would be payable by the Company in Delaware would be based, at least in part, on the number of authorized shares, if the Re-Incorporation is approved and consummated the company would be subject to franchise taxes in an amount that would be greater than would otherwise by necessary. Furthermore, the Board could use the excess shares for many purposes, including financings, acquisitions, issuances to employees, executives, directors and consultants and other similar corporate actions, all of which could have a dilutive effect on existing shareholders. PROPOSALS RELATED TO THE AMENDED AND RESTATED ARTICLES OF INCORPORATION The Board has unanimously approved the Reverse Split, the Authorized Share Reduction and the Name Change and recommends that you vote in favor of the proposals. Whether or not you are personally able to attend the meeting, please complete, sign and date the enclosed proxy card and return it in the enclosed prepaid envelope as soon as possible. This action will not limit your right to vote in person if you do wish to attend the meeting and vote personally. Interconnection Between the Reverse Split, the Authorized Share Reduction and the Name Change If the Reverse Split, the Authorized Share Reduction and the Name Change are all approved, it is anticipated that the Board will cause the Amended and Restated Articles of Incorporation to be effected as promptly as reasonably possible following such approval (the “Effective Time”) to effect the actions contemplated by the proposals. Nevertheless, the Amended and Restated Articles of Incorporation may be modified to effect some of the proposals but not other proposals, or it may be abandoned by action of the Board at any time prior to the Effective Time, whether before or after the approval by the Company's shareholders, if the Board determines for any reason, in its sole judgment and discretion, that the adoption of the Amended and Restated Articles of Incorporation should be delayed or would be inadvisable or not in the best interests of the Company and its shareholders, as the case may be. If one or more of the three proposals to amend the Articles of Incorporation, including the Reverse Split, the Authorized Share Reduction and the Name Change, is approved, but other such proposals are not approved, the Board may amend the Articles of Incorporation in the manner the Board sees fit in order to give effect to those approved proposals that the Board believes are in the best interest of the 10 Company at that time. If one or more of such proposals are not approved, the Board may determine that it is in the best interest of the Company not to consummate any of the proposals. If the Reverse Split, Authorized Share Reduction and Name Change proposals are approved by the Company’s shareholders, they would be accomplished by filing the Amended and Restated Articles of Incorporation with the Secretary of State of Colorado, pursuant to which, without further action on the part of the Company or the shareholders of the Company, each 50 shares of Common Stock issued and outstanding as of the Effective Date would be automatically converted into one share of Common Stock following the Reverse Split, the authorized shares of Common Stock would be reduced from 300,000,000 shares, $.0001 par value per share, to 100,000,000 shares, $.0001 par value per share, and the Preferred Stock would be reduced from 20,000,000 shares, no par value per share, to 400,000 shares, $.0001 par per share, and the name of the Company would be changed to BayHill Capital Corporation. PROPOSAL NO. 1: APPROVAL OF THE REVERSE SPLIT Summary The Board has unanimously adopted a resolution approving the Reverse Split and believes that it is in the best interest of the Company and its shareholders to approve the Reverse Split. Management anticipates that, if approved and consummated, the principal effects of the Reverse Split will be that: 1. The number of outstanding shares of Common Stock will be reduced from approximately 38,865,726 to approximately 777,315; 2.The number of shares of post-split Common Stock held by each shareholder will be equal to 1/50th of the number of shares of pre-split Common Stock held by that shareholder; 3.The trading price of the Common Stock (on a post-split basis) will be greater than the current trading price of a share of Common Stock (the exact trading price of the Common Stock will depend on the reaction, if any, of the public market for the Common Stock, as well as other factors, all as discussed in greater detail below); 4.Those holders of the Common Stock who own fewer than fifty shares immediately prior to the consummation of the Reverse Split will cease to own any shares of Common Stock, and, in lieu of their ownership of Common Stock, will possess a right only to receive payment for the fractional share of post-split Common Stock which would otherwise be issued to them in connection with the Reverse Split; and 5.The Company will be authorized to issue 300,000,000 shares of Common Stock, of which approximately 777,315 will be issued and outstanding. If the Authorized 11 6.Share Reduction is also approved and consummated, the Company will be authorized to issue 100,000,000 shares of Common Stock. General Except for adjustments that may result from the treatment of fractional shares as described below, our management does not believe the consummation of the Reverse Split will have a dilutive effect on the Company's shareholders, since each shareholder would hold the same percentage of Common Stock outstanding immediately following the Reverse Split as such shareholder held immediately prior to the Reverse Split. The Reverse Split would not affect the relative voting and other rights that accompany the shares of Common Stock. Reasons for Approving the Reverse Split The Board believes that the Reverse Split will increase the per-share stock price of the Common Stock to increase the attractiveness of the Common Stock to prospective investors and the financial community. Currently, the Common Stock is traded on the Over-The-Counter ("OTC") Electronic Bulletin Board or the "pink sheets" (under the symbol "CGNW"). The closing price for the Common Stock as reported on the OTC Electronic Bulletin Board during the period from , 2007 to January , 2008 has ranged from a high of $0. to a low of $0.. The closing price on January , 2008 was $0.. The Board believes that the approval of the Reverse Split and the potential increase in the per share price of the Common Stock should enhance the acceptability and marketability of the Common Stock to the financial community and investing public. Many institutional investors have policies prohibiting them from holding lower-priced stocks in their portfolios, which reduces the number of potential buyers of the Common Stock. Additionally, analysts at many brokerage firms are reluctant to recommend lower-priced stocks to their clients or monitor the activity of lower-priced stocks. Brokerage houses also frequently have internal practices and policies that discourage individual brokers from dealing in lower-priced stocks. Further, because brokers' commissions on lower-priced stock generally represent a higher percentage of the stock price than commissions on higher priced stock, investors in lower-priced stocks pay transaction costs which are a higher percentage of their total share value, which may limit the willingness of individual investors and institutions to purchase the Common Stock. Although the Board believes that the consummation of the Reverse Split is in the best interests of the Company and its shareholders, if approved and consummated, the Reverse Split will result in some shareholders owning "odd-lots" of less than 100 shares. Brokerage commissions and other costs of transactions in odd lots may be higher, particularly on a per share basis, than the cost of transactions in even multiples of 100 shares. 242727.8 12 The Company cannot assure you that the Reverse Split will be consummated, even if approved, or that the Reverse Split will have any of the desired consequences described above. Fractional Shares If the proposal to approve the Reverse Split is approved at the Special Meeting and the Reverse Split is effected, no fractional shares or scrip certificates shall be issued to the holders of presently issued and outstanding shares of the Common Stock. Rather, if any holder of shares of the Common Stock would otherwise be entitled to a fractional share after all shares of Common Stock held by such holder are consolidated, and if the certificate(s) representing shares held by such holder are presented for exchange within 60 days of the mailing of related instructions, the Company will pay to such holder an amount in cash equal to the product obtained by multiplying such fraction by $. The fractional shares related to certificate(s) that are not presented for exchange on a timely basis will be cancelled without consideration. Effect on shares available for future issuance If the proposal to approve the Reverse Split is approved at the Special Meeting and the Reverse Split is effected, but the proposal to approve the Authorized Share Reduction is not approved, the Company would have an excess of authorized shares available for future issuance and would be subject to franchise taxes in Delaware in an amount that would be greater than necessary if the Re-Incorporation is approved and consummated. The excess of authorized shares available for issuance could be used by the Board for financings, acquisitions, issuances to employees, executives, directors and consultants and other similar corporate actions, all of which could have a dilutive effect on existing shareholders. If the Authorized Share Reduction is also approved and consummated, the number of authorized shares for future issuance would be reduced, decreasing the Company’s Delaware franchise tax liability and reducing the risk to current shareholders associated with corporate transaction described above. Effect on the Company's Stock Options, Warrants and Convertible Debentures If the proposal to approve the Reverse Split is approved at the Special Meeting and the Reverse Split is effected, the number of shares of Common Stock issuable upon the exercise of the Company's outstanding stock options, warrants and convertible debentures will be proportionately decreased and the exercise price for such stock options, warrants and convertible debentures will be proportionately increased, in each case based on the Reverse Split ratio of one for fifty (1:50). Effect on Beneficial Shareholders If the proposal to approve the Reverse Split is approved at the Special Meeting and the Reverse Split is effected, the Company intends to treat shareholders holding Common Stock in "street name", through a bank, broker or other nominee, in the same 13 manner as registered shareholders whose shares are registered in their names. Banks, brokers or other nominees will be instructed to effect the Reverse Split for their beneficial holders holding Common Stock in "street name". However, such banks, brokers or other nominees may have different procedures than registered shareholders for processing the Reverse Split. If you hold your shares with such a bank, broker or other nominee and if you have any questions in this regard, the Company encourages you to contact your nominee. Accounting Consequences If the proposal to approve the Reverse Split is approved at the Special Meeting and the Reverse Split is effected, all previously reported per share amounts will be restated to reflect the effect of the Reverse Split as though it had occurred at the beginning of the earliest period presented in our consolidated financial statements. In addition, the amounts reported on our consolidated balance sheets as common stock and additional paid in capital will also be restated to reflect the Reverse Split. Certain Federal Income Tax Consequences of the Reverse Split The following discussion addresses the material federal income tax consequences of the Reverse Split that are applicable to holders of shares of Common Stock. Readers are referred to the Section above entitled "Circular 230 Tax Disclosures" for additional disclosures regarding this tax information. The Company believes that the Reverse Split will constitute a tax-free transaction within the meaning of Section 368(a)(1)(E) of the Code. Accordingly, it would generally be the case for federal income tax purposes that: (i) no gain or loss will be recognized by the holders of shares of the Common Stock upon consummation of the Reverse Split, (ii) the aggregate tax basis of shares of Common Stock will be the same as the aggregate tax basis of shares of the Common Stock exchanged in the Reverse Split, (iii) the holding period of the Common Stock received in the Reverse Split will include the period for which shares of the Common Stock were held prior to the Reverse Split, and (iv) the Company will not recognize any gain or loss as a result of the Reverse Split. Required Vote for Approval of the Reverse Split The proposal to amend the Articles of Incorporation to effect the Reverse Split requires the that the votes cast by shareholders approving the action exceed the votes cast by the shareholders opposing the action who are either present in person or represented by proxy at the Special Meeting. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE "FOR" THE REVERSE SPLIT PROPOSAL NO. 2: APPROVAL OF THE AUTHORIZED SHARE REDUCTION 242727.8 14 Summary The Board has unanimously adopted a resolution approving the Authorized Share Reduction. Management anticipates that, if approved and consummated, the principal effects of the Authorized Share Reduction will be that: 1. The number of authorized shares of Common Stock will be reduced from 300,000,000 shares, $.001 par value per share, to 100,000,000 shares, $.0001 par value per share; and 2. The number of Preferred Stock will be reduced from 20,000,000 shares, no par value per share, to 400,000 shares, $.0001 par value per share. Reasons for Approving the Authorized Share Reduction The Company is presently authorized to issue 300,000,000 shares of Common Stock and 20,000,000 shares of Preferred Stock. As of January , 2008, there were 38,865,726 shares of Common Stock outstanding and no shares of Preferred Stock outstanding. If the proposal to approve the Authorized Share Reduction is approved at the Special Meeting and the Authorized Share Reduction is effected, assuming that the number of shares of Common Stock outstanding on January , 2008 is the number outstanding on the date the Amended and Restated Articles of Incorporation become effective, then, following the consummation of the Reverse Split, the number of shares of Common Stock outstanding would be reduced from 38,865,726 to 777,315, but the number of shares of Common Stock authorized would remain at 300,000,000. This extremely large number of authorized shares would result in the Company having more authorized shares of Common Stock than are useful in the near future. Also, if the Re-Incorporation is approved and consummated, since the amount of franchise taxes that would be payable by the Company in Delaware would be based, at least in part, on the number of authorized shares of capital stock, it would result in the Company being subject to franchise taxes in an amount that would be greater than would otherwise be necessary. Furthermore, an excessively large number of authorized but unissued shares could, under certain circumstances, have an anti-takeover effect on the Company (for example, by permitting issuances that would dilute the stock ownership of a person seeking to effect a change in the composition of the Board or contemplating a tender offer or other transaction for the combination of the Company with another entity). For these reasons, the Amended and Restated Articles of Incorporation decrease the number of authorized shares of Common Stock from 300,000,000, $.001 par value, to 100,000,000, $.0001 par value, and the number of authorized Preferred Stock from 20,000,000, no par value, to 400,000, $.0001 par value. The Company believes that such a reduction will remove the excessive amount of authorized shares, reduce the franchise taxes that would otherwise be assessed by the Delaware Secretary of State if the Company reincorporates into Delaware and prevent the creation of a possible anti-takeover device, and at the same time still provide a sufficient number of authorized shares to allow the Company to issue shares in the ordinary course of its operations and 15 provide for warrants, options and convertible debentures. The reduction of the number of authorized shares, in combination with the reduction in par value of the Common Stock, and the increase in par value of the Preferred Stock, will aid the Company in using an alternate franchise tax calculation method which may result in further franchise tax reductions over the assessed tax. Required Vote for Approval of the Authorized Share Reduction The proposal to amend the Articles of Incorporation to effect the Authorized Share Reduction requires that the votes cast by shareholders approving the action exceed the votes cast by the shareholders opposing the action who are either present in person or represented by proxy at the Special Meeting. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE "FOR" THE AUTHORIZED SHARE REDUCTION. PROPOSAL NO. 3: APPROVAL OF THE NAME CHANGE Summary The Board believes that it is in the best interest of the Company to change its name from Cognigen Networks, Inc. to BayHill Capital Corporation to better position the Company as it commences operation as a Delaware corporation. If approved by the shareholders, the Name Change will be effected, if at all, only upon a determination by the Board that the Name Change is in the best interest of the Company at that time. Reasons for Approving the Name Change The Board believes the Name Change offers significant benefits to theCompany and its shareholders. Among those benefits, the Board believes the Name Change, if adopted in connection with the Reverse Split and the Authorized Share Reduction, will position the Company to attract the attention of financial investors who, to this point in the Company's development, have not been willing to consider an investment in the Company's capital stock. The board also believes thatthe consummation of the Commission River acquisition and the disposal of the CBSi ownership interest described elsewhere in this proxy statement positionsthe Company to enter a new era in its growth and development, and has concluded that the proposedchange of the Company's name will communicate the Company's position for future growth. Furthermore, the Board presently anticipates that the Company will pursue a strategy of acquisition growth, which the Board believes is better characterized by the name "BayHill Capital Corporation" than by the Company's existing name, which the Board believes is more consistent with the Company's historical operations. [Bob: Please modify or expand as you consider appropriate] Required Vote for Approval of the Name Change 242727.8 16 The proposals to amend the Articles of Incorporation to effect the Name Change requires that the votes cast by shareholders approving the action exceed the votes cast by the shareholders opposing the action who are either present in person or represented by proxy at the Special Meeting. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE "FOR" THE NAME CHANGE. PROPOSAL NO. 4: APPROVAL OF DELAWARE RE-INCORPORATION Summary Management anticipates that the principal effects of approving the Re-Incorporation will be that: 1.The affairs of the Company will cease to be governed by Colorado corporation laws and will become subject to Delaware corporation laws; and 2.The resulting Delaware corporation will be the same entity as the Company and will continue with all of the rights, privileges and powers of the Company, will continue with the same officers and directors of the Company, will possess all of the properties of the Company and will continue with all of the debts, liabilities and obligations of the Company. General The Board has unanimously approved and recommends that the Company’s shareholders approve the Re-Incorporation. If the proposal to approve the Re-Incorporation is adopted at the Special Meeting, the Company currently intends to effect the Re-Incorporation by filing with the Delaware Secretary of State the Delaware Certificate of Incorporation and Delaware Certificate of Conversion and filing with the Colorado Secretary of State the Colorado Certificate of Conversion. In addition, the Board intends to adopt new By-laws for the resulting Delaware-incorporated Company going forward (the “Delaware By-laws”). Apart from being governed by the Delaware By-laws, the Delaware General Corporation Law, 8 Del. C. § et. seq. (the “DGCL”) and the Delaware Certificate of Incorporation, for all other purposes, the Company as a Delaware corporation will be the same entity as the Company as a Colorado corporation; it will continue with all of the rights, privileges and powers of the Company, it will continue with the same officers and directors of the Company, it will possess all of the properties of the Company and it will continue with all of the debts, liabilities and obligations of the Company. 242727.8 17 Reasons for the Re-Incorporation Delaware is a nationally recognized leader in adopting and implementing comprehensive and flexible corporate laws. The DGCL is frequently revised and updated to accommodate changing legal and business needs and is more comprehensive, widely used and interpreted than other state corporate laws, including the CBCA. In addition, Delaware has established a specialized court, the Court of Chancery, that has exclusive jurisdiction over matters relating to the DGCL. The Court of Chancery has no jurisdiction over criminal or tort cases, and each corporate case is heard by a single judge (a chancellor or vice chancellor), who has many years of experience with corporate issues, rather than by a jury. Traditionally, this has meant that the Delaware courts are able in most cases to process corporate litigation relatively quickly and effectively. By comparison, many states, including Colorado, do not have a specialized judiciary for matters relating to corporate governance. Delaware courts have developed considerable expertise in dealing with corporate legal issues and have produced a substantial body of case law construing the DGCL often resulting in multiple case holdings addressing issues that no Colorado court has considered. Because the United States legal system is based largely on legal precedent, the abundance of Delaware case law should serve to enhance the relative clarity and predictability of many areas of corporate law, which should offer added advantages to the Company by allowing the Board and management to make corporate decisions and take corporate actions with greater assurance as to the validity and consequences of those decisions and actions. Conversion from a Colorado corporation to a Delaware corporation may also make it easier to attract future candidates willing to serve on the Board, because many such candidates are already familiar with Delaware corporate law, including provisions relating to director indemnification, from their past business experience. Based on publicly available data, over half of publicly-traded corporations in the United States and 58% of the Fortune 500 companies are incorporated in Delaware. No Change in Business, Jobs, Physical Location, Etc. The Re-Incorporation will effect a change in the legal domicile of the Company and other changes of a legal nature, the most significant of which are described below under the heading "Comparison of Shareholder Rights Before and After the Re-Incorporation." The Re-Incorporation will not result in any change in headquarters, business, jobs, management, location of any of our offices or facilities, number of employees, taxes payable to the State of Colorado, assets, liabilities or net worth (other than as a result of the costs incident to the Re-Incorporation). The Re-Incorporation will not result in a change in the Company's current trading status on the Over-The-Counter Electronic Bulletin Board. Our management, including all directors and officers, will remain the same in connection with the Re-Incorporation and will assume identical 18 positions with the Delaware-incorporated Company. None of the Company's subsidiaries will be changing their respective states or jurisdictions of incorporation, or making any other changes, in connection with the Re-Incorporation. The Re-Incorporation will not affect any of the Company's material contracts with any third parties and the Company's rights and obligations under such material contractual arrangements will continue as rights and obligations of the Company as a Delaware corporation. Mechanism for Re-Incorporation into Delaware The process for converting the Company to a Delaware corporation calls for the Delaware Certificate of Incorporation, as well as the Delaware Certificate of Conversion, to be filed with the Delaware Secretary of State and the Colorado Certificate of Conversion to be filed with the Secretary of State of Colorado at approximately the time desired for the conversion to take effect. The Plan of Conversion The Re-Incorporation will be effected pursuant to the Plan of Conversion. The Plan of Conversion provides that the Company will convert into a Delaware corporation, with all of the assets, rights, privileges and powers of the Company, and all property owned by the Company, all debts due to the Company, as well as all other causes of action belonging to the Company, remaining vested in the Delaware-incorporated Company. The Company will remain as the same entity following the conversion. The directors and officers of the Company immediately prior to the conversion will be the directors and officers of the Delaware-incorporated Company and the subsidiaries of the Company will be the subsidiaries of the Delaware-incorporated Company. If the proposal to approve the Reverse Split is approved by the Company’s shareholders at the Special Meeting and subsequently consummated, at the effective time of the Re-Incorporation, the then-outstanding shares of Common Stock will be automatically converted into an equal number of shares of BayHill Common Stock. If the proposal to approve the Reverse Split is not approved by the shareholders or if the Board decides not to effect the Reverse Split prior to the Re-Incorporation, at the Effective Time of the conversion, each outstanding share of Common Stock of the Company will automatically be converted into one share of BayHill Common Stock. If the Company effects the Reverse Split immediately prior to the Re-Incorporation, you will have to exchange your existing Company stock certificates for stock certificates of the resulting Delaware-incorporated Company (see "Effect on Registered Certificated Shares"). If only the Re-Incorporation is effected, you do not have to exchange your existing Company stock certificates for stock certificates of the resulting Delaware-incorporated Company; however, after the Re-Incorporation, any shareholder desiring a new form of stock certificate may submit the existing stock certificate to the Company's transfer agent for cancellation and obtain a new certificate. 242727.8 19 Company Common Stock Options At the effective time of the Re-Incorporation, the obligation to issue shares under each outstanding option to purchase shares of the Common Stock ("the Company Option") shall be assumed by the Delaware-incorporated Company and shall be deemed to constitute an option to acquire, on the same terms and conditions as were applicable under the Company Option prior to the effective time of the Re-Incorporation, the same number of shares of BayHill Common Stock as the holder of the Company Option would have been entitled to receive in the Re-Incorporation had such holder exercised such option in full immediately after the Reverse Split but prior to the Re-Incorporation. Company Warrants At the effective time of the Re-Incorporation, the obligation to issue shares under each outstanding warrant to purchase shares of Common Stock ("the Company Warrant") shall be assumed by the Delaware-incorporated Company and shall be deemed to constitute an option to acquire, on the same terms and conditions as were applicable under the Company Warrant prior to the effective time of the Re-Incorporation, the same number of shares of BayHill Common Stock as the holder of the Company Warrant would have been entitled to receive in the Re-Incorporation had such holder exercised such option in full after the Reverse Split but prior to the Re-Incorporation. Required Vote for the Re-Incorporation Approval of the Re-Incorporation requires the affirmative vote of a majority of the shares of Common Stock issued and outstanding and entitled to vote at the Special Meeting. A vote in favor of the Re-Incorporation is a vote to approve the Delaware Certificate of Incorporation, and the Delaware Certificate of Conversion and the Colorado Certificate of Conversion. Comparison of Shareholder Rights Before and After the Re-Incorporation Because of differences between the CBCA and the DGCL, as well as differences between the governing documents before and after the Re-Incorporation, the Re-Incorporation will effect certain changes in the rights of the Company's shareholders. Summarized below are the most significant differences between the rights of the shareholders of the Company before and after the Re-Incorporation, as a result of the differences among the CBCA and the DGCL, and the differences between the Amended and Restated Articles of Incorporation and the Colorado By-laws (the "Colorado By-laws") and the Delaware Certificate of Incorporation and the Delaware By-laws. The summary below is not an exhaustive list of all differences or a complete description of the differences described, and is qualified in its entirety by reference to the CBCA, the DGCL, the Amended and Restated Articles of Incorporation, the Colorado By-laws, the Delaware Certificate of Incorporation, and the Delaware By-laws. 20 Special Meeting of Shareholders. The DGCL provides that Special Meetings of shareholders may be called by the directors or by any other person as may be authorized by the corporation's certificate of incorporation or By-laws. The CBCA provides that Special Meetings of shareholders of a corporation may be called by the directors or by any other person authorized by the corporation's By-laws or by resolution of the directors. The CBCA also provides that a Special Meeting shall be called if the corporation receives one or more written demands for a meeting, stating the purpose or purposes for which the meeting is to be held, signed and dated by shareholders representing at least ten percent of all votes entitled to be cast on any issue proposed to be considered at the Special Meeting. The Colorado By-laws provide that Special Meetings may be called at any time by the chairman of the board, the chief executive officer, by the President or by the board of directors. The Colorado By-laws provide that the chief executive officer or president shall call a Special Meeting if the Company receives one or more written demands the meeting, stating the purposes for which it is to be held, signed and acted by holders of shares representing at least ten percent of all of the votes entitled to be cast on any issue proposed to be considered at the meeting. It is anticipated that the Delaware By-laws will contain similar provisions as the Colorado By-laws. Inspection Rights. Under the DGCL, shareholders, on written demand, under oath, stating a proper purpose reasonably related to their interests as shareholders, have the right during normal business hours to inspect a corporation's stock ledger, stockholder list, and other books and records. If the corporation refuses to permit access or does not reply within 5 days of the written demand, the shareholder making the demand may institute a proceeding to compel access. Where the shareholder seeks access to corporate books and records other than a stock ledger or stockholder list, the burden is on the shareholder making the demand to establish such shareholder's status as a “stockholder” within the meaning of the DGCL, that proper demand was made, and that the information is sought for a proper purpose. With respect to a demand to examine the stock ledger or stockholder list, the corporation has the burden to establish an improper purpose for the request. Under the CBCA, a corporation's shareholders have the right to inspect, during regular business hours, the corporation's articles of incorporation, By-laws, records of all meetings of shareholders, records of actions taken by shareholders without a meeting within the prior three years, all written communications within the prior three years to all shareholders as a group or to holders of any class or series of stock as a group, a list of the names and business addresses of the corporation's current officers and directors, the most recent corporate report delivered to the Colorado Secretary of State, and all financial statements prepared for periods ending during the prior three years, upon written demand given at least five business days before the date upon which such shareholder wishes to inspect and copy such records. Pursuant to the CBCA, shareholders also may, upon written demand at least five days prior to such inspection and during regular business hours, inspect excerpts from minutes of any directors' meeting or action of directors taken without a meeting, records of any action taken by shareholders without a meeting, excerpts of any action taken by a committee of the directors while such committee was acting in place of the directors, waivers of notices of any meeting of shareholders, directors, or a committee of directors, accounting records of the corporation 21 and the records of shareholders, provided that the shareholder meets the following conditions: (i) the demand for such inspection is made in good faith for a proper purpose, (ii) the shareholder has been a shareholder of the corporation for at least three months immediately proceeding the demand, or holds at least five percent of all outstanding shares of any class of stock, (iii) the purpose and the records which the shareholder wishes to inspect are described with reasonable particularity, and (iv) the records to be inspected are directly connected with the described purpose. Action by Consent of Shareholders. Under the DGCL, unless the certificate of incorporation provides otherwise, any action to be taken by shareholders may be taken without a meeting, without prior notice, and without a vote, if the shareholders having the number of votes that would be necessary to take such action at a meeting at which all shareholders were present and voted consent to the action in writing. Under the CBCA, unless the Articles of Incorporation require that such action be taken at a shareholder meeting, or expressly authorize the taking of an action without a meeting by less than unanimous written consent, any action to be taken by shareholders may be taken without a meeting only if all shareholders entitled to vote on the matter unanimously consent to the action in writing. The Colorado By-laws provide that any action required or permitted to be taken at a meeting of the shareholders may be taken without a meeting if a written consent that sets forth the action so taken is signed by all of the shareholders entitled to vote with respect to the subject matter thereof and received by the corporation. Cumulative Voting and Election of Directors. Under the DGCL, a corporation may provide in its certificate of incorporation for cumulative voting by shareholders in elections of directors (i.e., each shareholder casts as many votes for directors as he has shares of stock multiplied by the number of directors to be elected). In the absence of such a provision, stockholders of a Delaware corporation have no right to cumulate votes. The CBCA provides that there shall be cumulative voting by shareholders in elections of directors unless the articles of incorporation expressly state otherwise. Each of the Amended and Restated Articles of Incorporation and the Delaware Certificate of Incorporation expressly state that there shall be no cumulative voting by shareholders for the election of directors, or for any other purpose. In the absence of cumulative voting, the CBCA provides that, unless otherwise provided in the corporation's articles of incorporation or By-laws, the number of candidates equaling the number of directors to be elected, having the highest number of votes cast in their favor, are elected to be directors. The DGCL provides that, in the absence of cumulative voting, directors shall be elected by the plurality vote of holders of shares entitled to vote thereon, unless otherwise specified within the corporation's certificate of incorporation. The Delaware Certificate of Incorporation does not specify a greater requirement for the election of directors. Dividends and Repurchases of Stock. Under the DGCL, a corporation generally is permitted to declare and pay dividends out of any surplus or out of net profits for the current and/or preceding fiscal year, provided that such dividends will not reduce capital below the amount of capital represented by all classes of stock having a 22 preference upon the distribution of assets (meaning that the corporation’s assets both before and after the dividend must exceed its liabilities, plus the stated capital allocated to preferred stock having a dividend or liquidation preference). Also under the DGCL, a corporation may generally redeem or repurchase shares of its stock unless capital is impaired or unless such redemption or repurchase impair the capital of the corporation (that is, cause the corporation’s general liabilities to exceed the sum of its assets plus its stated capital). A Delaware corporation may repurchase of redeem shares from capital if (1) such shares are entitled to a preference on distribution of assets, or (2) if no such preferred shares are outstanding, to the extent that the shares being repurchased or redeemed will be retired and capital will be reduced, provided that the corporation’s remaining assets will be sufficient to satisfy it liabilities. Under the CBCA, the payment of distributions, including the repurchase of stock, is generally permissible unless after giving effect to the dividend or distribution, the corporation would be unable to pay its debts as they became due in the usual course of business, or if the total assets of the corporation would be less than the sum of its total liabilities plus the amount that would be needed, if the corporation were dissolved at the time the dividend was paid, to satisfy the preferential rights of shareholders whose preferential rights upon dissolution of the corporation are greater than those of the shareholders receiving the dividend. Classification of the Board of Directors. The DGCL permits (but does not require) classifications of a corporation's board of directors into one, two or three classes, with each class composed of as equal a number of directors as is possible. The CBCA also permits, but does not require, classification of a corporation's board of directors into one, two, or three classes, with each class composed of as equal a number of directors as is possible. In the event of multiple classes of directors, both the DGCL and the CBCA provide for staggered terms of two years if there are two classes of directors or three years if there are three classes of directors. Neither the Colorado Articles of Incorporation nor the Delaware Certificate of Incorporation provide for multiple classes of directors. Removal of Directors. Under the DGCL, although shareholders may generally remove directors with or without cause by a majority vote, shareholders may remove members of classified boards only for cause unless the certificate of incorporation provides otherwise. Similarly, if holders of a class or series have a right to elect one or more directors pursuant to the certificate of incorporation, those directors may not be removed without cause by stockholders other than those entitled to elect them. Neither the DGCL nor the CBCA permits directors to remove other directors. Under the CBCA, shareholders may remove one or more directors with or without cause by a majority vote of the shareholders entitled to elect such director(s), unless the articles provide that directors may only be removed for cause. The CBCA permits the removal of a director by shareholders only at a meeting called for that purpose, upon notice of the meeting which states that the purpose or one of the purposes thereof is the removal of the director. Vacancies on the Board of Directors. Under the DGCL, unless otherwise provided in the certificate of incorporation or By-laws, vacancies on the board of directors and newly created directorships resulting from any increase in the authorized number of directors may be filled by the remaining directors. The CBCA provides that, 23 unless otherwise provided in the corporation's articles of incorporation, vacancies on the board of directors and newly created directorships resulting from an increase in the authorized number of directors may be filled either by the directors or the shareholders. Under the CBCA, directors may fill a vacancy by majority vote, even if the directors remaining in office constitute less than a quorum. Both the DGCL and the CBCA specifically provide that, unless otherwise provided in the corporation's articles of incorporation, if a vacant office was held by a director elected by holders of a specific class or series of stock, only such shareholders or directors also elected by holders of that class or series of stock, may fill the vacancy. Exculpation of Directors. The DGCL and the CBCA have substantially similar provisions relating to exculpation of directors. Each state's law permits that no director shall be personally liable to BayHill and the Company, respectively, or their respective shareholders for monetary damages for breaches of fiduciary duty except where such exculpation is expressly prohibited by law. Under the DGCL, a provision exculpating the directors from such monetary liability must be contained in the corporation’s certificate of incorporation. The circumstances under which exculpation is prohibited are substantially similar in Delaware and Colorado, except that under the CBCA, a director may not be exculpated from liability for dealings relating to unauthorized distributions or from any transaction from which the director directly or indirectly received an improper personal benefit, while in Delaware, a director may not be exculpated from liability for , (i) for any breach of the director's duty of loyalty to the corporation or its shareholders, (ii) for acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law, (iii) arising from transactions relating to unlawful payments of dividends, any unlawful stock purchases or redemptions under Section 174 of Title 8 of the Delaware Code, or (iv) for any transaction from which the director derived an improper personal benefit. The Delaware Certificate of Incorporation contains a provision implementing this exculpation. The Amended and Restated Articles of Incorporation exculpates directors from all monetary damages for breach of fiduciary duty as a director, except to the extent prohibited by the CBCA. Indemnification of Directors, Officers and Others. Both the DGCL and the CBCA generally permit indemnification of directors and officers for expenses incurred by them by reason of their position with the corporation, if the director or officer has acted in good faith and with the reasonable belief that his conduct was in the best interests of the corporation. Both DGCL and the CBCA mandate that directors shall be indemnified for their reasonable expenses in the event that a director is successful in the defense of any proceeding in which the director was a party due to his status as director. Both the DGCL and the CBCA do not permit a corporation to indemnify persons against judgments in actions brought by or in the right of the corporation (although the DGCL does permit indemnification in such situations if approved by the Delaware Court of Chancery, and both permit indemnification for expenses of such actions). The DGCL permits advancement of expenses incurred by an officer or director (including counsel fees) in defending an action in advance of the final disposition if such person agrees to 24 reimburse the corporation if it is ultimately determined that such person was not entitled to indemnity. Unlike the DGCL, the CBCA also permits indemnification of an officer, employee, fiduciary, or agent who is not a director, to any greater extent than the indemnification of a director, if not inconsistent with public policy, and if provided for in the By-laws, by action of the board of directors or by contract. The Delaware Certificate of Incorporation provides for indemnification to the maximum extent legally permissible of its officers and directors. The Amended and Restated Articles of Incorporation provides that all directors, officers, employees, and agents of the Company shall be indemnified to the maximum extent permissible under the CBCA. Interested Director Transactions. Both the DGCL and the CBCA provide that no transaction between a corporation and one or more of its directors or officers or any entity in which one or more of its directors or officers are directors or officers or have a financial interest, shall be void or voidable solely for that reason. In addition, no such transaction shall be void or voidable solely because the director or officer is present at, participates in, or votes at the meeting of the board of directors or committee which authorizes the transaction. In order that such a transaction not be found void or voidable, it must, after full disclosure of all material facts, be approved by the disinterested directors, a committee of disinterested directors, or the shareholders, or the transaction must be fair as to the corporation. Delaware judicial decisions have established that shareholder approval must be by disinterested majority to cleanse a transaction and that an unfair transaction is not immune to scrutiny by virtue of stockholder or Board approval or ratification. Sales, Lease or Exchange of Assets and Re-Incorporations. The DGCL requires the approval of the directors and the vote of the holders of a majority of the outstanding stock entitled to vote thereon for the sale, lease, or exchange of all or substantially all of a corporation's property and assets or a conversion, merger or consolidation of the corporation with or into any other corporation, although the certificate of incorporation may impose a higher shareholder vote. The CBCA provides that the sale, lease, or exchange of all or any portion of a corporation's assets in the corporation's usual and regular course of business may be authorized by the corporation's directors, without approval of the corporation's shareholders. Sale, lease, or exchange of all or substantially all of a corporation's assets other than in the usual and regular course of the corporation's business, or a re-incorporation or consolidation of the corporation into any other corporation, requires approval of the directors and the vote of the holders of two-thirds of each class of outstanding stock entitled to vote thereon, although the corporation's articles of incorporation or By-laws may require a higher vote. Amendments to Charter. Under the DGCL, charter amendments require the approval of the directors and the vote of the holders of a majority of the outstanding stock and a majority of each class of stock outstanding and entitled to vote thereon as a class, unless the certificate of incorporation requires a greater proportion. In addition, the DGCL requires a class vote by an affected class when, among other things, an amendment will adversely affect the powers, preferences or special rights of a class of stock. Under the CBCA, charter amendments other than ministerial amendments, which 25 may be authorized by the directors without shareholder action, require the approval of the directors and the vote of the holders of a majority of the outstanding stock of each voting group entitled to vote thereon as a class, unless the articles of incorporation or By-laws require a different proportion. Amendments to By-laws. The DGCL provides that shareholders may amend the By-laws and, if provided in its certificate of incorporation, the board of directors also has this power. Under the DGCL, the power to adopt, amend or repeal By-laws lies in shareholders entitled to vote; provided, however, that any corporation may, in its certificate of incorporation, confer the power to adopt, amend or repeal By-laws upon the directors. The Delaware Certificate of Incorporation gives the board of directors the power to adopt, amend or repeal By-laws. Under the CBCA, shareholders may amend the By-laws. Unless otherwise specified in the corporation's articles of incorporation, directors are also permitted to amend the By-laws, other than By-laws establishing greater quorums or voting requirements for shareholders or directors, unless the By-laws prohibit the directors from doing so. Directors may not amend the By-laws to change the quorum or voting requirements for shareholders, and directors may amend the By-laws to change the quorum or voting requirements for directors only if such provision was originally adopted by the directors or if such provision specifies that it may be amended by the directors. Appraisal Rights. Dissenting shareholders have the right to obtain the fair value of their shares (so-called "appraisal rights") in more circumstances under the CBCA than under the DGCL. Under the DGCL, appraisal rights are available in connection with a statutory conversion or consolidation in certain specified situations. Appraisal rights are not available when a corporation is to be the surviving corporation and no vote of its shareholders is required to approve the re-incorporation. Appraisal rights are not available under the DGCL in the event of the sale, lease, or exchange of all or substantially all of a corporation's assets or the adoption of an amendment to its certificate of incorporation, unless such rights are granted in the corporation's certificate of incorporation. Under the CBCA, a properly dissenting shareholder is entitled to receive the appraised value of the shares owned by the shareholder when the corporation votes (i) to sell, lease, or exchange all or substantially all of its property and assets other than in the regular course of the corporation's business, (ii) to merge or consolidate with another corporation, or (iii) to participate in a share exchange. A right to dissent and receive the appraised value of a shareholder's shares may also be granted within the By-laws of the corporation or by a resolution of the directors. Both the DGCL and the CBCA provide that, unless otherwise provided in the corporation's charter, no appraisal rights are available to holders of shares of any class of stock which is either: (a) listed on a national securities exchange or designated as a national market system security on an inter-dealer quotation system by the National Association of Securities Dealers, Inc. or (b) held of record by more than 2,000 shareholders. The above limitations do not apply if the shareholders are required by the 26 terms of the re-incorporation to accept anything other than: (i) shares of stock of the surviving corporation; (ii) shares of stock of another corporation which are or will be so listed on a national securities exchange or designated as a national market system security on an inter-dealer quotation system by Nasdaq or held of record by more than 2,000 shareholders; (iii) cash in lieu of fractional shares of such stock; or (iv) any combination thereof. Business Combination Statute. The DGCL has a "business combination" statute which provides that, if a person acquires 15% or more of the stock of a Delaware corporation without the approval of the board of directors of that corporation (an "interested shareholder"), he may not engage in certain transactions with the corporation for a period of three years. The DGCL includes certain exceptions to this prohibition; for example, if the board of directors approves the acquisition of stock or the transaction prior to the time that the person became an interested shareholder, if the board of directors and at least 66-2/3 of the disinterested stockholders approve the business combination at a duly convened special or annual meeting(and not by written consent) or if the interested shareholder acquires 85% of the voting stock of the corporation (excluding voting stock owned by directors who are also officers and certain employee stock plans) in one transaction, or if the transaction is approved by the board of directors and by the affirmative vote of two-thirds of the outstanding voting stock which is not owned by the interested shareholder. There is no similar provision limiting business combinations with interested shareholders in the CBCA, but the CBCA requires the vote of a majority of the outstanding shares of each class of shares entitled to vote thereon to approve any re-incorporation or the sale, lease, exchange, or other disposition of all, or substantially all, of the assets of the corporation, unless the articles of incorporation contain a provision establishing a different proportion. Shareholder Preemptive Rights. Unlike CBCA, the DGCL does not specifically afford to shareholders a preemptive right to acquire proportional amounts of unissued shares of stock which are offered for sale by the corporation. The CBCA provides that, except to the extent the articles of incorporation limit or deny preemptive rights, shareholders have a preemptive right to acquire unissued shares or securities convertible into such shares, except that preemptive rights do not exist (i) to acquire any shares issued to directors, officers, or employees pursuant to approval by the affirmative vote of the holders of a majority of the shares entitled to vote thereon or when authorized by and not inconsistent with a plan theretofore approved by such a vote of the shareholders; or (ii) to acquire any shares sold otherwise than for cash. The Amended and Restated Articles of Incorporation provides that, unless otherwise determined by the directors or agreed to in writing by the corporation, there shall be no preemptive rights for stock. Consideration of Societal Factors. The Delaware Supreme Court has held that, in discharging their responsibilities, directors may consider constituencies other than shareholders, such as creditors, customers, employees and perhaps even the community in general, as long as there are rationally related benefits accruing to shareholders as well. The Delaware Supreme Court has held, however, the concern for non-shareholder 27 interests is inappropriate when a sale of the company is inevitable and an auction among active bidders is in progress. It is anticipated that the Delaware Certificate of Incorporation and Delaware By-laws will not directly discuss consideration of societal factors. Effective Time If the Re-Incorporation is approved, the Re-Incorporation will become effective upon the filing of, or at the later date and time specified in (as applicable), the Colorado Certificate of Conversion filed with the Secretary of State of Colorado and the Delaware Certificate of Conversion and the Delaware Certificate of Incorporation filed with the Secretary of State of Delaware, in each case upon acceptance thereof by the Colorado Secretary of State and the Delaware Secretary of State, as applicable. If the Re-Incorporation is approved, it is anticipated that the Board will cause the Re-Incorporation to be effected as promptly as reasonably possible following such approval. However, the Re-Incorporation may be delayed by the Board or the Plan of Conversion may be terminated and abandoned by action of the Board at any time prior to the effective time, whether before or after the approval by the Company's shareholders, if the Board determines for any reason, in its sole judgment and discretion, that the consummation of the Re-Incorporation should be delayed or would be inadvisable or not in the best interests of the Company and its shareholders, as the case may be. Effect on Common Stock Assuming the proposal to amend the Articles of Incorporation to effect the Reverse Split and the proposal to effect the Re-Incorporation are approved, after the effective date of the Re-Incorporation, the Common Stock of the Company will have a new committee on uniform securities identification procedures ("CUSIP") number, which is a number used to identify a company's equity securities, and stock certificates with the old CUSIP number will need to be exchanged for stock certificates with the new CUSIP number by following the procedures described in "Effect on Registered Certificated Shares" below. After the effective date of the Re-Incorporation, the Company will continue to be subject to periodic reporting and other requirements of the Securities Exchange Act of 1934, as amended. The Common Stock will continue to be reported on the OTC Electronic Bulletin Board under the symbol "CGNW". After the effective date of the Re-Incorporation, outstanding shares of Common Stock will remain fully paid and non-assessable. The Company will make all necessary filings with NASDAQ as required by SEC Rule 10b-17. Effect of Not Obtaining the Required Vote for Approval If the Re-Incorporation proposal fails to obtain the requisite vote for approval, the Re-Incorporation will not be consummated and the Company will continue to be incorporated in Colorado. 28 Effect on Registered Certificated Shares Some of the Company's registered shareholders hold all their shares in certificate form. If any of your shares are held in certificate form, you will receive a transmittal letter from the Company's transfer agent, Computershare Trust Company, Inc. (the "Transfer Agent"), as soon as practicable after the effective date of the Reverse Split. The letter of transmittal will contain instructions on how to surrender your certificate(s) representing your shares of the Common Stock ("Old Certificates") to the Transfer Agent in exchange for certificates representing the appropriate number of whole shares of Common Stock of the Company (or common stock of the Delaware-incorporated Company, as the case may be) as a result of the Re-Incorporation ("New Certificates"). No New Certificates will be issued to a shareholder until such shareholder has surrendered all Old Certificates, together with a properly completed and executed letter of transmittal, to the Transfer Agent. Consequently, you will need to surrender your Old Certificate(s) before you will be able to sell or transfer your stock. Shareholders will then receive a New Certificate or certificates representing the number of whole shares of Common Stock of the Company (or BayHill Common Stock, as the case may be) into which their shares of Common Stock have been converted as a result of the Re-Incorporation. Until surrendered, we will deem outstanding Old Certificates held by shareholders to be canceled and only to represent the number of whole shares of BayHill Common Stock to which these shareholders are entitled. Any Old Certificates submitted for exchange, whether because of a sale, transfer or other disposition of stock, will automatically be exchanged for certificates evidencing shares of BayHill Common Stock. If an Old Certificate has a restrictive legend on the back of the Old Certificate, a New Certificate evidencing shares of BayHill Common Stock will be issued with the same restrictive legends, if any, that are on back of the Old Certificate(s). All expenses of the exchange will be borne by the Company. Shareholders should not destroy any stock certificate(s). You should not send your old certificates to the Transfer Agent until you have received the letter of transmittal. Accounting Treatment of the Re-Incorporation All previously reported per share amounts will be restated to reflect the effect of the Re-Incorporation as though it had occurred at the beginning of the earliest period presented in the consolidated financial statements. In addition, the amounts reported on the consolidated balance sheets as common stock and additional paid in capital will also be restated to reflect the Re-Incorporation. 242727.8 29 Regulatory Approval To the Company's knowledge, the only required regulatory or governmental approval or filing necessary in connection with the consummation of the Re-Incorporation will be the filing of the Colorado Certificate of Conversion with the Secretary of State of Colorado and the filing of the Delaware Certificate of Incorporation and the Delaware Certificate of Conversion with the Secretary of State of Delaware. Interested Parties Except as described above with regard to potential benefits to be received by the officers and directors of the Company arising from the liability limitation and indemnification provisions under the DGCL, no director or executive officer of the Company has any interest, direct or indirect, in the Re-Incorporation other than any interest arising from the ownership of Common Stock. Circular 230 Tax Disclosures Certain federal income tax consequences of the proposed transactions described herein are discussed below in the Sections entitled "Certain Federal Income Tax Consequences of the Re-Incorporation". These discussions are based upon the Code, applicable Treasury Regulations, judicial authority and administrative rulings and practice, all as of the date hereof. The Company has not and will not request a ruling from the Internal Revenue Service, nor an opinion of counsel, regarding these tax issues. Further, these discussions do not address all federal income tax consequences that may be relevant to a particular holder of shares of Common Stock or options to acquire Common Stock, or any foreign, state or local tax considerations. The following disclosures are intended to comply with applicable Treasury Regulations. The discussions of certain federal income tax consequences referenced above and set forth below are not intended or written to be used, and cannot be used by any taxpayer, for the purpose of avoiding penalties that may be imposed on the taxpayer. These discussions of certain federal income tax consequences are written to support the promotion or marketing of the transactions described herein. Accordingly, holders of Common Stock and options to acquire Common Stock are strongly urged to seek advice based on each holder's own particular circumstances from an independent tax advisor. Certain Federal Income Tax Consequences of the Re-Incorporation The following discussion addresses certain of the material federal income tax consequences of the Re-Incorporation that are applicable to holders of shares of Common Stock. The Company believes that the Re-Incorporation of the Company from Colorado to Delaware will constitute a tax-free reorganization within the meaning of Section 368(a)(1)(F) of the Code. Accordingly, it would generally be the case for federal 30 income tax purposes that: (i) no gain or loss will be recognized by the holders of shares of Common Stock upon consummation of the Re-Incorporation, (ii) the aggregate tax basis of shares of BayHill Common Stock received in the Re-Incorporation will be the same as the aggregate tax basis of shares of Common Stock exchanged in the Re-Incorporation, (iii) the holding period of the shares of BayHill Common Stock received in the Re-Incorporation will include the period for which shares of the Common Stock were held, and (iv) the Company will not recognize any gain or loss as a result of the Re-Incorporation. Interconnection Between Adoption of the Amended and Restated Articles of Incorporation and Re-Incorporation If the Re-Incorporation and each of the proposals related to the Amended and Restated Articles of Incorporation are all approved, it is anticipated that the Board will cause the Amended and Restated Articles of Incorporation and the Re-Incorporation to be effected as promptly as reasonably possible following such approval. It is expected that the Board will cause the Amended and Restated Articles of Incorporation to be adopted immediately prior to the Re-Incorporation. Nevertheless, the adoption of the Amended and Restated Articles of Incorporation, in whole or in part, may be delayed by the Board and not effected prior to the Re-Incorporation, or it may be abandoned by action of the Board at any time prior to the Effective Time, whether before or after the approval by the Company's shareholders, if the Board determines for any reason, in its sole judgment and discretion, that the adoption of the Amended and Restated Articles of Incorporation should be delayed or would be inadvisable or not in the best interests of the Company and its shareholders, as the case may be. If one or more of the proposals related to the Amended and Restated Articles of Incorporation are approved and the proposal to effect the Re-Incorporation is approved, the Board may determine to consummate some of the proposals, but not others. For example, even if all proposals discussed herein are approved, the Board may determine to adopt the Amended and Restated Articles of Incorporation, effecting the Reverse Split, Authorized Share Reduction and Name Change, but not the Re-Incorporation. On the other hand, the Board may determine not to effect the Reverse Split or Authorized Share Reduction, but may give effect to the Name Change and the Re-Incorporation. THE BOARD RECOMMENDS THAT SHAREHOLDERS VOTE "FOR" THE RE-INCORPORATION. PROPOSAL NO. 5:APPROVAL OF THE COGNIGEN NETWORKS, INC. 2 PLAN General On January , 2008, the Board approved the Cognigen Networks, Inc. 2008 Stock Incentive Plan (the “Stock Incentive Plan”), subject to approval by the Company shareholders at the Special Meeting. The following description summarizes the principle 31 features of the Stock Incentive Plan, but is qualified in its entirety by reference to the full text of the Stock Incentive Plan as set forth on Appendix E to this Proxy Statement. Description of the Plan Purpose. The purpose of the Stock Incentive Plan is to assist the Company and its subsidiaries in attracting and retaining selected individuals to serve as directors, employees, consultants and advisors. The Board believes that such individuals will contribute to the Company’s success in achieving its long-term objectives, which will inure to the benefit of all shareholders of the Company, through the incentives inherent in the awards granted under the Stock Incentive Plan. Eligibility.
